                  Case 20-12456-JTD              Doc 1160        Filed 02/24/21        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                       )   Chapter 11
                                                             )
RTI HOLDING COMPANY, LLC, et al.,1                           )   Case No.: 20-12456 (JTD)
                                                             )
Debtors.                                                     )   (Jointly Administered)
                                                             )
                                                             )   Ref. Docket No. 920, 1093, 1108, 1135

                      NOTICE OF FILING OF AMENDED EXHIBITS 8 AND 9

                                   TO AMENDED PLAN SUPPLEMENT

                  PLEASE TAKE NOTICE that, on February 11, 2021, RTI Holding Company, LLC,
and its affiliated debtors and debtors in possession (collectively, the “Debtors”) filed the amended
plan supplement (the “Amended Plan Supplement”) in connection with the Debtors’ Second
Amended Chapter 11 Plan [Docket No. 1135] (as may be amended or modified from time to time
and including all exhibits and supplements thereto, the “Plan”)2. The Plan was confirmed by the
Court on February 17, 2021 [Docket No. 1144] (the “Confirmation Order”).

              PLEASE TAKE FURTHER NOTICE that the Debtors hereby amend the
Amended Plan Supplement to include the following amended documents, as may be modified,
amended, or supplemented from time to time:




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.



DOCS_DE:232937.1 76136/002
                Case 20-12456-JTD           Doc 1160     Filed 02/24/21    Page 2 of 2




                            Exhibit 8: Designation and Allocation of Assets and Related Obligations
                             among the Reorganized Debtors and RT Lodge Company
                            Exhibit 9: Debtors to be Liquidated

               PLEASE TAKE FURTHER NOTICE that the Debtors reserve all rights, to
further amend, modify, or supplement the Amended Plan Supplement and any of the documents
contained therein in accordance with the Plan and the Confirmation Order.

               PLEASE TAKE FURTHER NOTICE that the forms of the documents
contained in the Amended Plan Supplement are integral to, and are considered part of, the Plan.

               PLEASE TAKE FURTHER NOTICE that the Plan, the Amended Plan
Supplement and other documents and materials filed in these chapter 11 cases may be obtained
at no charge from Epiq Corporate Restructuring, LLC, the claims agent retained by the Debtors
in these chapter 11 cases (the “Notice and Claims Agent”), by: (a) accessing the Notice and
Claims Agent’s website at https://dm.epiq11.com/RubyTuesday; (b) writing to the Notice and
Claims Agent at Ruby Tuesday, Inc., Claims Processing Center c/o Epiq Corporate
Restructuring, LLC, P.O. Box 4420, Beaverton, OR 97076-4420; or (c) calling the Notice and
Claims Agent at 888-490-0613 (toll free) or 503-520-4417 (if international). You may also
obtain copies of any pleadings filed in these chapter 11 cases for a fee via PACER at
http://www.ecf.deb.uscourts.gov.

Dated: February 24, 2021                          PACHULSKI STANG ZIEHL & JONES LLP
Wilmington, Delaware

                                                  /s/ James E. O’Neill
                                                  Richard M. Pachulski (CA Bar No. 90073)
                                                  Malhar S. Pagay (CA Bar No. 189289)
                                                  James E. O’Neill (Bar No. 4042)
                                                  919 North Market Street, 17th Floor
                                                  P.O. Box 8705
                                                  Wilmington, Delaware 19899-8705 (Courier 19801)
                                                  Telephone: 302-652-4100
                                                  Facsimile: 302-652-4400
                                                  email: rpachulski@pszjlaw.com
                                                         mpagay@pszjlaw.com
                                                         joneill@pszjlaw.com

                                                  Counsel to the Debtors and Debtors in Possession




DOCS_DE:232937.1 76136/002                           2
